  Case: 1:20-cv-00117-SNLJ Doc. #: 7 Filed: 06/04/20 Page: 1 of 1 PageID #: 152


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 Shane R. Christisen, et al,                          )
                                                      )
                                                      )
                 Plaintiff,                           )
                                                      )
         vs.                                          )              Case No. 4:20-cv-00725 UNA
                                                      )
                                                      )
 Lance Brannon Trailer Sales, Inc.                    )
                                                      )
                                                      )
                                                      )
                 Defendants.                          )

                                                 ORDER

        The above styled and numbered case was opened on June 3, 2020, and assigned to the

Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable Stephen N. Limbaugh, Jr., United States District Judge,

under cause number 1:20-cv-00117 SNLJ.

        IT IS FURTHER ORDERED that cause number 4:20-cv-00725 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT


Dated: June 4, 2020                                          By: Michele Crayton
                                                                 Court Services Manager
In all future documents filed with the Court, please use the following case number 1:20-cv-00117 SNLJ.
